Co Oo 1D DH wn FH WW KY

oo Aa Dn ff WwW HY KF COD Oo wWOA BD nA fF BW YP KS &

 

 

The Honorable Michelle L. Peterson

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

JAQUAN KEON JACKSON,
Defendant.

AS 20-043
NO. CRe20-665—

Daan TO EXTEND

TIME TO OBTAIN AN INDICTMENT

 

 

This Court having considered the Motion of the United States and General

Order 01-20 suspending the grand jury as one measure to reduce the spread and health

risks from COVID-19, hereby

FINDS that based the interests of justice require an extension of the time period

set forth in 18 U.S.C. § 3161(b) for the return of an indictment in this case. Therefore,
IT IS ORDERED that the deadline to indict Defendant Jaquan Keon Jackson in

this matter is hereby extended to April 28, 2020.

to
DATED this W day of March, 2020.

Presented by:

/s/ Jessica M. Manca

JESSICA M. MANCA
Assistant United States Attorney

ORDER TO TOLL SPEEDY INDICTMENT- |

Wh

MICHELLE L. PETERSON
United States Magistrate Judge

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
